In this case a total of thirteen hours is allowed for oral argument. The United States is allotted a total of six *929hours and a half and the defendant States a total of six hours and a half. The brief of the United States shall be filed on or before May 15; the briefs of the defendant States on or before August 15 and any rebuttal brief by the United States on or before September 15. Other briefs may only be filed by leave of Court. The Chief Justice and Mr. Justice Clark took no part in the consideration or decision of these matters. Solicitor General Rankin for the United States. Jack P. F. Gre-million, Attorney General, for the State of Louisiana, Will Wilson, Attorney General, for the State of Texas, Joe T. Patterson, Attorney General, for the State of Mississippi, John Patterson, Attorney General, for the State of Alabama, and Richard W. Ervin, Attorney General, and Fred M. Burns, Assistant Attorney General, for the State of Florida, defendants. For previous orders see 350 U. S. 990; 351 U. S. 946, 978; 352 U. S. 812, 885, 921, 979; 353 U. S. 903, 928, 980; 354 U. S. 515; 355 U. S. 859, 876, 945.